DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rosenbluth et al. (US Patent Publication 20170014625 A1). 
As to claims 1, 11 and 20, Rosenbluth et al. discloses delivering the neurostimulation energy using stimulation electrodes (effector(s), depicted as 730 in Figures 7A-7C; e.g., paragraphs 141, 143-145 and 187) selected from the plurality of electrodes (e.g., paragraph 187); controlling the delivery of the neurostimulation energy (e.g., paragraphs 142 and 146); receiving one or more neural signals from sensing electrodes (sensor(s), depicted as 780 in Figures 7A, 7C; e.g., paragraphs 131 and 137) selected from the plurality of electrodes (e.g., paragraph 208); detecting one or more attributes of neural responses from the one or more neural signals (e.g., see Figures 7D, 21A-21B and 22); and analyzing the detected one or more attributes of the neural responses for one or more indications (tremors) of a neurodegenerative disease (see Figures 7A-7C and 21A-21D and 22, for example; “processor 797 coupled to the effector which could perform computations and control of other components” (paragraph 131); e.g., paragraphs 131, 208 and 233). 
As to claim 2, Rosenbluth et al. discloses a memory circuit (memory, depicted as 770 in Figures 7A-7C) configured to store the detected one or more attributes of the neural responses 
As to claim 3, Rosenbluth et al. discloses the analysis circuit is further configured to generate at least one of a disease alert or a disease progression alert (report, depicted as 2226 in Figure 22; also see paragraph 223), the disease alert to be generated in response to the neurodegenerative disease being indicated as an outcome of the analysis, the disease progression alert to be generated in response to the level of disease progression being above a threshold level (see Figures 21A-21D and 22; also see paragraphs 83 and 223, for example). 
As to claim 4, Rosenbluth et al. discloses the stimulation circuit is configured to deliver neurostimulation pulses (e.g., paragraphs 145-146 and 234; also see Figures 1 and 20), and the detection circuit is configured to detect the neural responses each evoked by a pulse of the neurostimulation pulses (e.g., paragraphs 131, 135 and 139). 
As to claims 5 and 14-15, Rosenbluth et al. discloses an implantable stimulator including the stimulation circuit and the sensing circuit (e.g., paragraphs 239-243 and 245-246). 
As to claims 6 and 15, Rosenbluth et al. discloses a transcutaneous electrical nerve stimulation (TENS) device including surface stimulation electrodes configured to be attached onto the patient, wherein the TENS device is configured to deliver external stimulation pulses using the surface stimulation electrodes, and the detection circuit is further configured to detect the neural responses each evoked by a pulse of the external stimulation pulses (see Figure 1, for example). 
As to claims 7 and 16, Rosenbluth et al. discloses the detection circuit is configured to detect a neural conduction velocity (NCV) of the neural responses (e.g., paragraph 117, 135, 192 and 197-198). 
As to claims 8 and 17, Rosenbluth et al. discloses the detection circuit is configured to detect the NCV by detecting at least one of a time interval during which a detected feature of the neural responses travels a known distance or a time interval between a response of the detected neural responses and a stimulus of the delivered neurostimulation energy that evoked that response (see Figures 7A-7D and 22, for example), and the analysis circuit is configured to compare the detected NCV to an NCV threshold range for an NCV-based indication of the one or more indications of one or more neurodegenerative diseases (e.g., paragraphs 65 and 82). 
As to claims 9 and 18, Rosenbluth et al. discloses the detection circuit is configured to detect a morphology of the neural responses, the morphology to be detected including a neural response waveform or one or more morphological parameters representing the neural response waveform (e.g., paragraphs 41 and 65). 
As to claims 10 and 19, Rosenbluth et al. discloses the analysis circuit is configured to compare the detected morphology to a stored template morphology for a morphology-based indication of the one or more indications of one or more neurodegenerative diseases (e.g., paragraph 41; also see Figures 21A-21D). 
As to claim 12, Rosenbluth et al. discloses a preventive check of health of the patient's nervous system (e.g., paragraphs 223-224). 
As to claim 13, Rosenbluth et al. discloses repeatedly over time to track progression of the neurodegenerative disease (e.g., see Figures 20-22).	

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALYSSA M ALTER whose telephone number is (571)272-4939. The examiner can normally be reached M-F 7am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALYSSA M ALTER/Primary Examiner, Art Unit 3792